Exhibit 10.3

OPTION GRANT NOTICE AND AGREEMENT

Exela Technologies Inc. (the “Company”), pursuant to its 2018  Stock Incentive
Plan (as may be amended, restated or otherwise modified from time to time, the
“Plan”), hereby grants to Holder the number of Options (the “Options”) set forth
below, each Option representing the right to purchase one share of Stock at the
applicable Exercise Price (set forth below).  The Options are subject to all of
the terms and conditions set forth in this Option Grant Notice and Agreement
(this “Award Agreement”), as well as all of the terms and conditions of the
Plan, all of which are incorporated herein in their entirety.  To the extent
that any provisions herein (or portion thereof) conflicts with any provision of
the Plan, the Plan shall prevail and control.  Capitalized terms not otherwise
defined herein shall have the same meaning as set forth in the Plan.

 

Holder:

 

[__]

Date of Grant:

 

[__], 20[__]

Vesting Commencement Date:

 

[__], 20[__]

Number of Options:

 

[__]

Exercise Price:

 

$[__]

Expiration Date:

 

The tenth (10th) anniversary of the Date of Grant

Type of Option:

 

Stock Option

Vesting Schedule:

 

[__]

Exercise of Options:

 

To exercise vested Options, Holder (or his, her or its authorized
representative) must give written notice to the Company, using the form of
Option Exercise Notice as proscribed by the Committee, stating the number of
Options which he, she or it intends to exercise.  The Company will issue the
shares of Stock with respect to which the Options are exercised upon payment of
the shares of Stock acquired in accordance with Section 5(d) of the Plan, which
Section 5(d) is incorporated herein by reference and made a part hereof.

 

 

Upon exercise of Options, Holder will be required to satisfy applicable
withholding tax obligations as provided in Section 17 of the Plan.

Termination:

 

Section 5(f) of the Plan regarding treatment of Options upon Termination is
incorporated herein by reference and made a part hereof.

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

Transfer Restrictions:

 

Holder shall not be permitted to sell, transfer, pledge, or otherwise encumber
the Options before they vest and are settled, and any attempt to sell, transfer,
pledge, or otherwise encumber the Options in violation of the foregoing shall be
null and void.

No Rights as a Stockholder:

 

Neither the Options nor this Award Agreement shall entitle Holder to any voting
rights or other rights as a stockholder of the Company unless and until the
shares of Stock in respect of any exercised Options have been issued in
settlement thereof.

Additional Terms:

 

Options shall be subject to the following additional terms:

 

 

          Options shall be exercisable in whole shares of Stock only.

 

 

          Each Option shall cease to be exercisable as to any share of Stock
when Holder purchases the share of Stock or when the Option otherwise expires or
is forfeited.

 

 

          Any certificates representing the shares of Stock delivered to Holder
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares are listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Committee deems
appropriate.

 

 

          Holder shall be the record owner of the shares of Stock issued in
respect of the Options, and as record owner shall generally be entitled to all
rights of a stockholder with respect to the shares of Stock issued in respect of
the Options.

 

 

          This Award Agreement does not confer upon Holder any right to
continue as an employee or service provider of the Service Recipient or any
other member of the Company Group.

 

 

          This Award Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware, without regard to the principles of
conflicts of law thereof.

 

 

          Holder agrees that the Company may deliver by email all documents
relating to the Plan or the Options (including, without limitation, a copy of
the Plan) and all other documents that the Company is required to deliver to its

 





-2-

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

security holders (including, without limitation, disclosures that may be
required by the Securities and Exchange Commission).  Holder also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company.  If the
Company posts these documents on a website, it shall notify Holder by email or
such other reasonable manner as then determined by the Company.

 

 

          This Award Agreement and the Plan constitute the entire understanding
and agreement of the parties hereto and supersede all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
(whether oral or written and whether express or implied) between the Company and
Holder relating to the subject matter of this Award Agreement.  Without limiting
the foregoing, to the extent Holder has entered into an employment or similar
agreement with the Company or any of its affiliates prior to the Date of Grant,
and the terms noted in such employment or similar agreement are inconsistent
with or conflict with this Award Agreement, then the terms of this Award
Agreement will supersede and be deemed to amend and modify the inconsistent or
conflicting terms set forth in such employment or similar agreement.

*         *        *

 

 



-3-

--------------------------------------------------------------------------------

 



THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS AWARD AGREEMENT AND THE
PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF OPTIONS UNDER THIS AWARD
AGREEMENT, AGREES TO BE BOUND BY THE TERMS OF BOTH THIS AWARD AGREEMENT AND THE
PLAN.

 

EXELA TECHNOLOGIES INC.

 

HOLDER

 

 

 

 

 

By:

 

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

Title:

 

 

Print Name:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

[Signature Page to Option Grant Notice and Agreement]

--------------------------------------------------------------------------------